P. A. Hollingworth, Justice, dissenting. I think the motion should be granted and we should accept the transcript tendered by the appellant on March 13,1984. Ark. R. Civ. P. 6 (b) provides that this Court for cause shown, may at any time in its discretion allow an act to be done “where the failure to act was the result of excusable neglect, unavoidable casualty or other just cause.” Here, appellant’s counsel proceeded initially under the assumption that his client was indigent. When that status was denied some forty-five to sixty days into the appeal period, counsel’s firm decided to pay the costs of appellant’s appeal. The transcript was subsequently ordered which necessitated obtaining the records and notes of a former court reporter now residing in Tennessee. Appellant’s counsel obtained a 120 day extension to file the transcript. Part of the records maintained by the clerk of the court had been preserved in the courthouse in Clinton which suffered a severe flood, destroying some of these records. The record was ultimately tendered within 210 days from the date of filing of the notice of appeal, but not from the date of the judgment appealed from, as required. I think appellant demonstrates both excusable neglect and unavoidable casualty and therefore shows cause why this motion should be granted.